98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Zolton A. PHILLIPS, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 96-1442.
United States Court of Appeals, First Circuit.
Oct. 17, 1996.

Zolton A. Phillips on brief pro se.
Donald K. Stern, United States Attorney, Mark D. Seltzer, Director, New England Bank Fraud Task Force, Anita S. Lichtblau and Paul M. Glickman, Trial Attorneys, Criminal Division, U.S. Department of Justice, on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and Stahl, Circuit Judges.
PER CURIAM.


1
We agree with the reasoning of the district court and affirm the dismissal of appellant's § 2255 petition basically for the reasons stated by the district court in its March 18, 1996 opinion.  We deny the government's motion to strike portions of appellant's reply brief because considering the allegedly new material would not change our decision.


2
Affirmed. Loc.  R. 27.1.